EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Flaxman on July 26, 2021.

The application has been amended as follows: 
Claim 9: A method of making a CO2 enriched medical therapy solution 2 unit adapted for selective attachment of a compressed gas cylinder containing compressed CO2 thereto; selectively securing the compressed gas cylinder containing compressed CO2 to the compressed CO2 unit; providing a reservoir with a medical therapy solution; communicably interconnecting the reservoir with the compressed CO2 unit; initiating the compressed CO2 unit to deliver compressed CO2 from the compressed gas cylinder and draw the medical therapy solution from the reservoir to generate a CO2 enriched medical therapy solution; and forcing the compressed CO2 from the compressed gas cylinder through a membrane to lift the CO2 enriched medical therapy solution outward from the membrane and project the CO2 enriched medical therapy solution for treatment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a method of making a CO2 enriched medical therapy 2 unit adapted for selective attachment of a compressed gas cylinder containing compressed CO2 and a reservoir with a medical therapy solution; initiating the compressed CO2 unit to deliver compressed CO2 from the compressed gas cylinder and draw the medical therapy solution from the reservoir to generate a CO2 enriched medical therapy solution; and forcing the compressed CO2 from the compressed gas cylinder through a membrane to lift the CO2 enriched medical therapy solution outward from membrane and project the CO2 enriched medical therapy solution for treatment in combination with the other limitations of the independent claim. 
The closes prior art of record is Rasor et al. (USPN 6959708). Rasor discloses a method of making a CO2 enriched medical therapy solution (Figure 4) comprising the steps of: providing a portable compressed CO2 unit (110) adapted for attachment of a compressed gas cylinder containing compressed CO2 (101) thereto (Figure 1); providing a reservoir (112) with a medical therapy solution (115); and initiating the compressed CO2 unit to deliver compressed CO2 from the compressed gas cylinder and draw the medical therapy solution from the reservoir to generate a CO2 enriched medical therapy solution ([Col 6, line 49]). However, Rasor fails to explicitly disclose or suggest a method step of forcing the compressed CO2 from the compressed gas cylinder through a membrane to lift the CO2 enriched medical therapy solution outward from membrane and project the CO2 enriched medical therapy solution for treatment. A modification of the method of Rasor to include the use of a membrane would require altering the way that method of Rasor was designed to function and there is no motivation to suggest such a modification. Thus, for at least the foregoing reasons, the prior art of record fails to anticipate or render obvious the present invention as set forth in the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783